Citation Nr: 1709545	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to April 15, 2014 for the commencement of the period of eligibility for Dependents Educational Assistance (DEA) Chapter 35 benefits.  


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Army from June 1970 to May 1972.  The Veteran died in September 2016, and the appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An October 2014 administrative decision granted the appellant entitlement to DEA Chapter 35 benefits.

2.  In an October 10, 2014 letter the RO notified the appellant that she was eligible for DEA benefits and had 60 days to select an effective date for beginning her eligibility for DEA benefits and that if VA did not receive a response within this time frame, April 15, 2014, would be assigned as the appellant's start date.

3.  The appellant attempted to elect an effective date for DEA more than 60 days after the October 2014 letter, and the file does not contain clear evidence that government officials did not properly discharge their duties in this case.




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than April 15, 2014, for the beginning of the appellant's eligibility for DEA benefits, are not met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2014); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify and assist claimants in substantiating a claim for VA benefits.  38 C.F.R. §§ 21.1031, 21.1032 (2016).  In this case, eligibility to DEA benefits was granted and the benefit sought, an earlier effective date for eligibility, is a downstream issue.  Thus, additional notice is not required.  Of note, an October 10, 2014 letter clearly explained what the appellant needed to do to select an effective date.  There is no prejudice to the appellant in proceeding with a decision on this appeal.  

Analysis

The appellant is the daughter of the Veteran, and she was born in November 1992, establishing that she was 18 years old prior to the date that he became permanently and totally disabled due to service-connected disabilities in 2012.  She seeks entitlement to an effective date of July 16, 2012, the day that it was determined that service-connected disabilities made the Veteran permanently disabled, for the award of DEA benefits.  

In pertinent part, it is contended that the appellant submitted a letter within the specified 60-day period described below electing July 16, 2012, as the effective date for commencement of receipt of DEA benefits but that the letter was lost in the mail.  She argues that the correspondence would have shown that VA received earlier notice that she wished for the effective date for her DEA Chapter 35 benefits to be July 16, 2012, rather than April 15, 2014.  

Basic eligibility for DEA Chapter 35 benefits is established in one of several ways, including being the child of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021 (2016).  

Eligibility for Chapter 35 benefits further requires that the appellant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).  

Pursuant to applicable law and regulation, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R.  § 21.3041(a).  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday, or the date the veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a).  

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(iii).  

VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect the beginning date within 60 days of VA's written notice informing him or her of the right to do so, the period of eligibility will begin on the date of VA's decision that the Veteran has a permanent and total disability.  38 C.F.R. § 21.3041(i).  

In this case, the appellant turned 18 in November 2010.  In an April 2014 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective July 16, 2012, and also awarded entitlement to DEA benefits.  In an October 2014 letter, the RO informed the appellant that she had 60 days to elect the beginning date of her eligibility for DEA benefits and informed her that she could elect July 16, 2012, or May 19, 2014, or any date between these two dates as the beginning date.  The RO also informed the appellant that if she did not make the election within 60 days, a "beginning" date of April 15, 2014, would be assigned.  Records indicate that this is what happened, but as reported above, the appellant argues that she submitted timely documents requesting the July 16, 2012, date which were not added to her record.  

In support of this assertion, the appellant indicated that she submitted paperwork electing the July 16, 2012 date within one week of receiving the October 2014 letter.  She asserted that she did not hear anything and that on January 2, 2015, she called to inquire as to the status of her request and was told that no paperwork had been received.  On that date the appellant orally requested the July 16, 2012, effective date on the telephone.  

A January 2015 letter informed the appellant that she could not make her election telephonically, and that the election was not timely.  Preliminarily, the Board notes that the appellant's October 2014 notification letter did not state that she was precluded from making her selection telephonically, nor is that a requirement in 38 C.F.R. § 21.3041(i).  However, as noted above the appellant was required to make here selection within 60 days if she did not want the currently assigned effective date.  

The file does not show an effective date election within 60 days of the October 10, 2014 notification letter.  Instead, the first indication of an election is the January 2, 2015 report of contact, completed by a VA employee, which states "Claimant has chosen 07/16/2012 as her began date for Ch 35 benefits."  This does not constitute a timely election.  While the appellant asserts she mailed in her election prior to that date such is not reflected in the evidence before the Board.  In general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  In this case, the only evidence suggesting that public officers may not have properly discharged their official duties is the appellant's statements that she mailed in her election shortly after receiving the October 2014 notification letter.  These statements alone do not constitute clear evidence to rebut the presumption of regularity nor does any other evidence of record.  Accordingly, the claim must be denied.   


ORDER

Entitlement to an effective date prior to April 15, 2014 for the commencement of the period of eligibility for DEA Chapter 35 benefits is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


